DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 01/07/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 08/30/21, are accepted.

Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 6-9, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodolphe et al. (EP 1852722 A2).
	With respect to claim 1, Rodolphe et al. (figures 1-2) disclose a fiber optic telecommunications tray, comprising a main body (10) including a base (at the bottom of the tray 72) and a fiber containment wall (see figure 1) extending upwardly from the main body, the fiber containment wall defining portions of a perimeter of the main body of the tray that surrounds the base (figure 1), the fiber containment wall and base defining a storage region extending from the base to a distal end of the fiber containment wall (see figure 1); a frame structure (a flap 32) holding one or more fiber optic connectors (30), the frame structure being mounted to or integral with the main body (10), the one or more fiber optic connectors (30) each having a port for receiving a fiber optic adapter (62), the port being aligned along a longitudinal axis (figures 1-2); the tray (72) being configurable from a storage position to an access position: in the storage position (a folded position, figure 2), the one or more fiber optic connectors (30) and the fiber containment wall being positioned such that the connector port longitudinal axis passes through the fiber containment wall (see figure 2); in the access position (an open position, figure 1), the one or more fiber optic connectors (30) and the fiber containment wall being position such that the connector port longitudinal axis does not pass through the fiber containment wall (see figure 1).  
	With respect to claim 2, Rodolphe et al. (figures 1-2) disclose the fiber optic telecommunications tray, wherein the frame structure (32) is rotatable about a pivot axis (40, 42) from a first position corresponding with the storage position to a second position corresponding to the tray access position (the flap 32 is movable between a fully opened position (figure 1) and a folded position (figure 2) (see description).
With respect to claims 6 and 21, Rodolphe et al. (figures 1-2) disclose the fiber optic telecommunications tray, wherein the tray includes fiber management features (18, 20, 22) defining a cable routing pathway (figures 1-2).  
	With respect to claim 7, Rodolphe et al. (figures 1-2) disclose the fiber optic telecommunications tray, wherein a first portion (30) of the main body (10) is movable with respect to a second portion (the fiber containment wall and the bottom of the tray 72) of the main body (10) to selectively place the tray between the storage and access positions (figures 1-2).  
With respect to claim 8, Rodolphe et al. (figures 1-2) disclose the fiber optic telecommunications tray, wherein the first portion (30) of the main body (10) includes a first portion (at the element 40) of the fiber containment wall and the second portion of the main body includes a second portion of the fiber containment wall (the fiber containment wall).  
With respect to claim 9, Rodolphe et al. (figures 1-2) disclose the fiber optic telecommunications tray, wherein the first portion (30) of the main body (10) includes a first portion (under the element 36) of the base and the second portion of the main body includes a second portion of the base (the bottom of tray 72).
With respect to claim 17, Rodolphe et al. (figures 1-2) disclose a fiber optic telecommunications tray, comprising a main body (10) including a base (at the bottom of the tray 72) and a fiber containment wall (see figure 1) extending upwardly from the main body, the fiber containment wall defining portions of a perimeter of the main body of the tray that surrounds the base (figure 1), the fiber containment wall and base defining a storage region extending from the base to a distal end of the fiber containment wall (see figure 1); a frame structure (a flap 32) holding one or more fiber optic connectors (30), the frame structure being pivotally mounted to the main body (10), the one or more fiber optic connectors (30) each having a port for receiving a fiber optic adapter (62), the port being aligned along a longitudinal axis (figures 1-2); the tray (72) being configurable from a storage position to an access position: in the storage position (a folded position, figure 2), a first portion (30) of the main body (10) being positioned with respect to a second portion (28) of the main body such that the connector port longitudinal axis passes through the fiber containment wall (see figure 2); in the access position (an open position, figure 1), the first portion (30) of the main body (10) being positioned with respect to the second portion (280 of the main body such that the connector port longitudinal axis does not pass through the fiber containment wall (see figure 1).	





[AltContent: arrow][AltContent: arrow]Fiber containment wall                                                            Connector port longitudinal axis

[AltContent: arrow]Base

[AltContent: connector]
    PNG
    media_image1.png
    482
    507
    media_image1.png
    Greyscale









[AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    501
    536
    media_image2.png
    Greyscale


Connector port longitudinal axis     




Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodolphe et al. (as cited above) in view of Coenegracht (US 2017/0184798 A1).
With respect to claims 3-4 and 18-19, Rodolphe et al. substantially disclose all the limitations of claimed invention except the one or more fiber optic connectors includes one SC-type or LC-type connectors and includes a duplex coupler.
However, Coenegracht teaches the optical device having the one or more fiber optic connectors includes one SC-type or LC-type connectors and a duplex coupler ([0061]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rodolphe et al. to include the one or more fiber optic connectors having one SC-type or LC-type connectors and a duplex coupler (accordance with the teaching of Coenegracht) for the purpose of receiving and protecting fiber optic connectors ([0071]).
12.	Claims 5 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodolphe et al. (as cited above) in view of Claessens et al. (US 2014/0321825 A1).
With respect to claims 5 and 20, Rodolphe et al. substantially disclose all the limitations of claimed invention except the main body includes a hinge member for pivotally mounting the tray to a structure.
However, Claessens et al. (figure 3) teach a fiber tray device including the main body having a hinge member (56) for pivotally mounting the tray (40) to a structure (figure 3 and [0032]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rodolphe et al. to include the main body having a hinge member for pivotally mounting the tray to a structure (accordance with the teaching of Claessens) for the purpose of securing and switching of positions of the tray ([0032]).
Double Patenting

13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-2, 5-11, 17, 20, 21 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of U.S. Patent No. 11105987 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a fiber optic telecommunications tray.
Specifically, regarding claim 1, see claim 1 of U.S. Patent 11105987 B2.
Regarding claim 2, see claim 2 of U.S. Patent 11105987 B2.
Regarding claim 5, see claim 3 of U.S. Patent 11105987 B2.
Regarding claim 6, see claim 4 of U.S. Patent 11105987 B2.
Regarding claim 7, see claim 1 of U.S. Patent 11105987 B2.
Regarding claim 8, see claim 5 of U.S. Patent 11105987 B2.
Regarding claim 9, see claim 6 of U.S. Patent 11105987 B2.
Regarding claims 10-11, see claim 1 of U.S. Patent 11105987 B2.
Regarding claim 17, see claim 1 of U.S. Patent 11105987 B2.
Regarding claim 20, see claim 3 of U.S. Patent 11105987 B2.
Regarding claim 21, see claim 4 of U.S. Patent 11105987 B2.
Regarding claim 32, see claims 1 and 9 of U.S. Patent 11105987 B2.
Regarding claim 33, see claims 1 and 9 of U.S. Patent 11105987 B2.
Regarding claim 34, see claims 1 and 8 of U.S. Patent 11105987 B2.
Regarding claim 35, see claim 1 of U.S. Patent 11105987 B2.
The claims are therefore not patentably distinct.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurreri et al. (US 10401574 B2) disclose a hybrid multi-fiber connector. Lu (US 5692080 A) teaches a fiber optic connector has two ferrules contained within a single connector.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874